Citation Nr: 1021527	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  08-23 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder manifested by depression.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Tenner, Counsel




INTRODUCTION

The Veteran served on active duty from January 1968 to 
November 1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 decision rendered by the 
Fargo, North Dakota Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In that decision, the RO, in 
pertinent part, denied a claim of service connection for 
depression.  


FINDING OF FACT

An acquired psychiatric disorder manifested by depression was 
not shown during service or for many years thereafter, and is 
most likely attributable to a post-service on-the-job back 
injury.  


CONCLUSION OF LAW

The criteria for service connection for an acquired 
psychiatric disorder manifested by depression have not been 
met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (the Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claims; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  

In an August 2007 letter, VA satisfied these criteria.  In 
the letter, the RO advised the Veteran of the basic criteria 
for service connection and explained VA's duties to assist 
him in obtaining evidence relevant to the claim.   

In addition, the United States Court of Appeals for Veterans 
Claims has observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication:  (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 
U.S.C. § 5103(a) (2002).  Compliance with the first Pelegrini 
II element requires notice of these five elements in initial 
ratings cases.  See Dunlop v. Nicholson, 21 Vet. App. 112 
(2006).  Prior to initial adjudication of the Veteran's 
claim, the letter dated in August 2007 satisfied the duty to 
notify provisions regarding service connection claims.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 
at 187.  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records are in 
the file.  In addition, the RO has obtained identified 
relevant private outpatient treatment records from the 
Meritline Clinic.  The Veteran has not referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. § 3.327(a) (2009).  

The Board notes that no examination was provided to address 
the claim decided herein.  The Board finds, however, that a 
VA examination was not required.  In determining whether the 
duty to assist requires that a VA medical examination be 
provided or medical opinion obtained with respect to a 
veteran's claim for benefits, there are four factors for 
consideration.  These four factors are: (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 
C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006). 

In this case, while there is evidence of a current 
psychiatric disorder manifested by depression, there is no 
probative evidence showing that the Veteran had a diagnosis 
of a depressive disorder  or symptoms of such in service.  In 
addition, while the Veteran and his spouse have provided 
their opinion linking a current psychiatric disorder to 
service, the Board finds herein that their opinions are 
outweighed by the competent medical evidence of record that 
links the current depressive disorder to a post-service on-
the-job injury.  

The United States Court of Appeals for Veterans Claims 
(Court), in Charles v. Principi, 16 Vet. App. 370 (2002), 
held that Board erred in failing to obtain medical nexus  
opinion in that case inasmuch as there was (1) a diagnosis of 
a current disability, (2) lay evidence that the veteran had 
experienced pertinent symptoms in service and that he had 
experienced such symptoms ever since service.  The Court 
concluded that, "because there is of record lay evidence of 
in-service tinnitus and of tinnitus ever since service and 
medical evidence of a current diagnosis, such evidence 
suffices to 'indicate [] that [the appellant's] disability... 
may be associated with [his) active ... service.'"  In the 
current case, there is no lay evidence of pertinent in-
service symptoms or credible evidence of any continuity of 
post-service symptoms.  

Inasmuch as the evidence of record does not contain any 
probative evidence to indicate that the Veteran has a 
disability that may be associated with his military service, 
the duty to obtain a medical examination is not triggered.  
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (VA's 
statutory duty to assist is not a license for a "fishing 
expedition").  Consequently, the Board finds that VA did not 
have a duty to assist that was unmet. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield, supra.

II.  Legal Criteria for Service Connection Claims

The laws pertinent to the claims for service connection are 
as follows:  

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247 (1999).  

In the alternative, pursuant to 38 C.F.R. § 3.303(b) (2008), 
entitlement to service connection may be established by two 
other means-chronicity and continuity of symptomatology.  
Chronicity is established if the appellant can demonstrate 
(1) the existence of a chronic disease in service and (2) 
present manifestations of the same disease.  Groves v. Peake, 
524 F.3d 1306, 1309 (Fed. Cir. 2008).  Continuity of 
symptomatology may be established if the appellant can 
demonstrate (1) that a condition was "noted" during 
service; (2) evidence of postservice continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the postservice symptomatology.  Kent v. Nicholson, 20 Vet. 
App. 1, 13-14 (2006) (citing Savage v. Gober, 10 Vet. App. 
488, 495 (1997).  See also 38 C.F.R. § 3.303(b).  

The Veteran alleges that a current psychiatric disorder 
manifested by depression is due to his U.S. Naval service 
aboard the U.S.S. Saratoga.  Specifically, he reports that 
the ship "technically sunk" while in the Mediterranean and 
that the ship was fired upon.  In an April 2007 statement, 
the Veteran's spouse stated that she knew the Veteran for 24 
years (~1983).  She reported that the Veteran told her that 
he had depression since serving in the Navy.  He reported to 
her that it began about the time that the U.S.S. Saratoga was 
technically sunk during the Mediterranean crisis.  He stated 
that he did not seek help, but over the years the depression 
became worse.  It reportedly became severe in 1989 after he 
sustained a back injury and could no longer work.  

The Board has considered these contentions, but finds, 
however, that the preponderance of the evidence is against 
the claim.  First, a review of the Veteran's service 
treatment records does not include evidence showing symptoms 
or treatment for depression or any other psychiatric 
disability.  Rather, his discharge examination, dated 
November 1, 1971, included a normal psychiatric assessment.  
In addition, there is no evidence to substantiate the 
Veteran's contention that the U.S.S. Saratoga "technically 
sunk" or was fired upon.

In addition, following discharge from service until 2002, 
there is no medical evidence showing treatment for depression 
or an acquired psychiatric disorder.  This prolonged period 
without medical complaint is a factor the Board has 
considered in determining whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

While the Veteran has explained that he did not seek 
treatment for many years until he sustained a post-service 
back injury, the weight of the probative evidence is against 
a finding showing continuity of symptomatology.  In this 
respect, the Board finds that the Veteran's private medical 
records from Meritline Clinic for the period from June 2002 
to February 2007 to be of greater probative weight.  These 
records do not document depression as having its genesis 
during service.  Rather, they attribute the Veteran's 
psychiatric disability directly to a post-service back 
injury.  

For example, in a November 2004 record, the Veteran's 
treating physician indicates that he was being seen for a 
review of his depression which the examiner believed was 
"directly related to his injury."  In a February 2005 
record, the physician stated that he "had depression that is 
serious and really did not occur prior to his back injury."  
In a June 2005 record, he described the on-the-job back 
injury and noted that it had "aggravated and produced 
depression."  Finally, in a May 2006 record, the physician 
noted that following a severe back injury the Veteran 
"developed very severe depression."  

Collectively, these statements, made in the course of 
treating the Veteran, are highly probative and lead the Board 
to the conclusion that the Veteran's depression began 
following a post-service back injury.  This highly probative 
evidence is afforded greater probative weight than the 
Veteran and his spouse's contentions.  

While the Veteran is competent to report psychiatric symptoms 
he has experienced, his testimony must be weighed against the 
objective evidence.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).  Here, the extensive 
evidence showing post-service incurrence of depression as 
described above is entitled to more weight than the Veteran's 
unsupported assertions.  

Similarly, the Board has considered the Veteran's spouse's 
statements.  By her own account, she did not know the Veteran 
during service or for many years following discharge from 
service.  To the extent that she may be qualified to provide 
a medical opinion based on any medical training received, the 
Board finds that her opinions are entitled to less probative 
weight than the other objective medical evidence as described 
above.  In this regard, her statement contains recitations of 
what the Veteran told her, rather than observations or 
analysis on her own behalf.  To this extent, the Court stated 
that "most of the probative value of a medical opinion comes 
from its reasoning", and that the Board "must be able to 
conclude that a medical expert has applied valid medical 
analysis to the significant facts of the particular case in 
order to reach the conclusion submitted in the medical 
opinion."  Nieves-Rodriguez v. Peake, 22 Vet. App.  295 
(2008).  Thus, to the extent that the Veteran's spouse is 
qualified to offer an opinion, the Board finds that the 
opinion lacks any supportive analysis.  

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the claimant 
when there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. 
§ 5107(b).  

ORDER

Service connection for an acquired psychiatric disorder 
manifested by depression is denied.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


